DETAILED ACTION

This action is in reply to Applicant’s response filed November 15, 2021.
Claims 1-3, 5, 6, 11, and 12 have been amended.
Claims 1-3 and 5-14 are allowed.
The objection to the specification is withdrawn in view of the amendments to the title.
The §112 rejections of claims 1-3 and 5-14 are withdrawn in view of the claim amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[A] server determination information storage unit that stores registration information on an application program of each of the plurality of processing servers and load information on each of the plurality of processing servers; and an application specific transfer determination information storage unit that stores a condition unique to the application program, the condition indicating whether to transfer data between the processing servers, and the processing server receives the application program data or the message including the information identifying the application program from the data distribution server, in a case that the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        




/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194